______




Order entered October 23, 2012




                                          In The
                                   Qlourt of ppcai
                          Jfiftb itrict of ex it aI1a
                                    No. 05-12-00743-CR

                            JOHN MARTIN FIALA, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 204th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F10-49357-Q

                                        ORDER

       We GRA1T Official Court Reporter Marissa Garza’s October 19, 2012 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.




                                                              277J
                                                 LAI\,A MYERS
                                                 JUSTICE